This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0932

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Jiyaad Jamaal Copeland,
                                        Appellant.

                                   Filed June 8, 2015
                                       Affirmed
                                      Kirk, Judge

                             Hennepin County District Court
                               File No. 27-CR-13-16327


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sharon E. Jacks, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Chutich, Presiding Judge; Connolly, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

KIRK, Judge

       Appellant Jiyaad Jamaal Copeland was convicted by a jury of being a prohibited

person in possession of a firearm. Appellant requests a new trial based on allegedly

improper jury instructions. First, appellant argues that the district court erred by failing

to remove or change the language identifying him as a “prohibited person” from the jury

instruction. Second, he argues that the district court abused its discretion by denying his

request for a curative instruction stating that the prosecutor made improper comments to

the jury. Because the district court permissibly instructed the jury, and the district court

did not abuse its discretion in denying appellant’s requested jury instruction, we affirm.

                                          FACTS

       In May 2013, Minneapolis police were conducting surveillance in North

Minneapolis. Officer David Ligneel observed appellant with binoculars from a distance

of about a quarter of a block. Appellant entered a house and, a few minutes later, exited

the house with four other individuals and got into a black Dodge Durango. Appellant

was wearing a grey sweatshirt that was pulled tight. Officer Ligneel could see the entire

outline of a semi-automatic handgun in the sweatshirt pocket. Officer Ligneel told other

officers located nearby that appellant had entered a vehicle with a gun and provided a

description of the vehicle.

       A marked police car stopped the vehicle and found two handguns inside: a .45

caliber handgun underneath the driver’s seat and a Sig Sauer semi-automatic handgun

underneath the right passenger’s seat. The Minneapolis Police Department’s crime lab


                                             2
processed both guns for DNA evidence. The evidence was sent to the forensic laboratory

at the Bureau of Criminal Apprehension (BCA). The DNA profile obtained from the Sig

Sauer was consistent with being a mixture of four or more individuals. An analyst from

the BCA testified that it is common for items like a handgun to produce mixed DNA

profiles. Out of everyone in the vehicle, appellant was the only possible contributor to

the DNA profile on the Sig Sauer—the other four individuals in the vehicle were

excluded as being contributors. The state charged appellant with one count of being a

prohibited person in possession of a firearm in violation of Minn. Stat. § 624.713, subds.

1, 2 (2014).

       In March 2014, the district court conducted a three-day jury trial on appellant’s

charge. During voir dire, the state asked prospective jurors whether they believed that the

government has a right to prohibit certain individuals from possessing firearms. The

prospective jurors said that the following categories of people should be prohibited from

possessing firearms: a convicted felon, underage people, and mentally unstable

individuals. Appellant moved for a new jury panel the following day because he believed

the state’s question implied that he was a felon. The district court denied the motion for a

new jury panel because the state never told the jury that appellant was a felon. Appellant

requested a jury instruction stating that “[t]he state has improperly alluded to the reasons

why a person may be prohibited from possessing a firearm” and that the jury should not

speculate as to why appellant is prohibited from possessing a firearm. Appellant also

requested that the jury instructions state that he was accused of “unlawful possession of a




                                             3
firearm” instead of “possession of a firearm by a prohibited person.” The district court

denied both requests.

       At the start of the trial, the district court instructed the jury that the state had

charged appellant “with the crime of possession of a firearm by a prohibited person.”

During trial, the state entered appellant’s stipulation that he was prohibited from

possessing a firearm as an exhibit, without objection. The stipulation reads:

                     The parties have stipulated that [appellant] is ineligible
              from possessing a firearm under Minnesota law. The Court
              instructs you that you are bound by the Stipulation agreed to
              by the parties that [appellant] was ineligible under Minnesota
              law from possessing a firearm on the date in question. You
              are not to speculate about why [appellant] is ineligible to
              possess a firearm.

During closing arguments, both parties referenced the stipulation, noting that the jury

should focus on whether appellant possessed the firearm. The district court gave the final

jury instructions that included a description of the offense as prohibited person in

possession of a firearm.     Appellant reasserted his pre-trial requests to change the

language of the jury instructions. The jury found appellant guilty.

                                     DECISION

                                            I.

       Appellant argues that the district court committed plain error by failing to sua

sponte remove “prohibited person” from the jury instructions, and that the district court

erred by denying his request for a curative instruction following voir dire.          Jury

instructions “must fairly and adequately explain the law of the case.” Gulbertson v.

State, 843 N.W.2d 240, 247 (Minn. 2014) (quotation omitted). The district court has


                                             4
considerable latitude in the selection of the language of the jury instructions. Id. A jury

instruction is erroneous only if it materially misstates the law, and we review instructions

as a whole when determining their sufficiency. State v. Caine, 746 N.W.2d 339, 353

(Minn. 2008). The decision to give a jury instruction lies within the discretion of the

district court and will not be reversed absent an abuse of discretion. State v. Dobbins,

725 N.W.2d 492, 506 (Minn. 2006).

       If a defendant fails to object to jury instructions, the defendant generally waives

the right to object on appeal. State v. Cross, 577 N.W.2d 721, 726 (Minn. 1998).

However, failing to object will not cause an appeal to fail if the jury instructions contain

plain error affecting substantial rights or an error of fundamental law. Id. An error is

plain if it “contravenes case law, a rule, or a standard of conduct.” State v. Ramey, 721
N.W.2d 294, 302 (Minn. 2006). And an error affects substantial rights if “the error was

prejudicial and affected the outcome of the case.” State v. Griller, 583 N.W.2d 736, 741

(Minn. 1998). If the above test is met, “the appellate court then assesses whether it

should address the error to ensure fairness and the integrity of the judicial proceedings.”

Id. at 740.

                                              A.

       Appellant argues in his primary brief that he requested the district court to remove

any reference to him being a prohibited person from the jury instructions. However,

appellant concedes in his reply brief that he never asked the district court to eliminate any

reference to him being a prohibited person from the instructions. Appellant is therefore

arguing that it was plain error for the district court not to sua sponte remove these


                                             5
references. Alternatively, appellant argues that the district court abused its discretion by

denying his request to change “prohibited” to “unlawful.”

       In State v. Davidson, 351 N.W.2d 8 (Minn. 1984), the defendant was found guilty

of being a felon in possession of a handgun. The district court denied the defendant’s

motion to stipulate to being a felon and to remove that element from the jury’s

consideration. Davidson, 351 N.W.2d at 9. The supreme court held that generally, in a

prosecution for being a felon in possession of a weapon, “the defendant should be

permitted to remove the issue of whether he is a convicted felon by stipulating to that

fact.” Id. at 11. The supreme court went on to state that the district court erred and it

should have instructed the jury “to the effect that . . . under Minnesota law [defendant]

was not entitled to possess a pistol and that therefore the jury should direct its attention to

the issue of whether or not the state had established beyond a reasonable doubt that

[defendant] possessed the pistol.” Id. at 12 (emphasis added).

       The benefit to the defendant is not, as appellant argues, that all references to the

prohibited-person element are removed from the instructions, but rather that prejudicial

references to prior convictions are removed. See State v. Carnahan, 482 N.W.2d 793,

795 (Minn. App. 1992) (stating that the instruction from Davidson that the defendant

“could not legally possess a pistol did not imply a prior conviction”). Because there is no

legal requirement for the prohibited-person element to be completely removed from the

jury instructions, the district court did not err, let alone commit plain error. See Ramey,
721 N.W.2d at 302 (stating that error is plain if it contravenes caselaw).




                                              6
       The next issue is the language the district court used to instruct the jury about the

offense. Appellant asked the district court to instruct the jury that he was charged with

“unlawful possession of a firearm,” but the district court denied the request and instructed

the jury that appellant was charged with “possession of a firearm by a prohibited person.”

Even assuming that “unlawful possession” or “not entitled to possess” is preferable to

appellant over “prohibited person,” the district court has broad discretion in selecting the

language of the jury instruction. The use of “prohibited” was an accurate statement of the

law and within the district court’s discretion. See Caine, 746 N.W.2d at 353 (stating that

a district court errs if an instruction materially misstates the law); see also Minn. Stat.

§ 624.713 (using the term prohibited or prohibition).

                                              B.

       The district court denied appellant’s untimely request for a curative instruction

stating that the state improperly questioned the jurors and instructing the jury not to

speculate about why appellant was a prohibited person. A district court’s decision of

whether to give a jury instruction will not be reversed absent an abuse of discretion.

Dobbins, 725 N.W.2d at 506.

       Appellant did not engage in legal analysis or cite legal authority supporting his

argument that the state’s questions were improper and that the district court abused its

discretion by denying the jury instruction. This court, therefore, need not consider the

argument. See Ganguli v. Univ. of Minn., 512 N.W.2d 918, 919 n.1 (Minn. App. 1994)

(noting that a court can decline to consider arguments unsupported by legal analysis or

citation). Moreover, instructing the jury that the state improperly questioned the jury


                                             7
would have been highly prejudicial to respondent and would have emphasized an

interaction that the jury otherwise may have forgotten. The district court therefore did

not abuse its discretion by refusing to give a jury instruction regarding the alleged

improper questioning.

      Affirmed.




                                           8